       Case 3:17-cv-01180-RAM Document 59 Filed 10/15/20 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


 RICHARD SIMMON-ROMAN, et al

        Plaintiffs

             v.                              CIVIL NO. 17-1180(RAM)

 ABC INSURANCE COMPANY, et al

        Defendants



                           OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, U.S. District Judge

      Pending before the Court is Plaintiffs Urgent Notice of

Appearance and Motion for Reconsideration. (Docket No. 55). For

the    reasons     discussed        below,     Plaintiffs   request    for

reconsideration at Docket No. 55 is DENIED.

                               I.     BACKGROUND

      On June 11, 2020, Plaintiffs’ attorney Michelle M. Silva-

Marrero filed a Motion to Withdraw Legal Representation. (Docket

No. 38). The Court held said motion in abeyance and granted

Plaintiffs until July 10, 2020 to appoint new counsel and for the

latter to enter an appearance. (Docket No. 39). Subsequently, the

Court granted Plaintiffs extensions of time to file their new

attorney’s notice of appearance. (Docket Nos. 40 and 48).

      On September 3, 2020, attorney Fredeswin Perez-Caballero

(“Perez-Caballero”) filed a motion informing the court that he had
      Case 3:17-cv-01180-RAM Document 59 Filed 10/15/20 Page 2 of 7
Civil No. 17-1180(RAM)                                                       2


been contacted by Plaintiffs, and was inclined to accept being

retained, but wanted more time to review the case file before

deciding. (Docket No. 51 ¶¶ 2-3). Therefore, Mr. Perez-Caballero

“request[ed] an additional term until October 5, 2020 to announce

legal representation. The ample term is requested in the event I

am unable to appear, so they have sufficient time to secure

representation.” Id. ¶ 4. The Court granted this request but

notified   Plaintiffs   that:     “[n]o   further   extensions      shall   be

granted. If Plaintiffs’ new attorney does not enter an appearance

by 10/5/2020, the Court will dismiss the case without prejudice.”

(Docket No. 52). (emphasis added).

    Plaintiffs’ new legal counsel did not file a notice of

appearance    on   October   5,   2020,    as   ordered    by     the   Court.

Accordingly, on October 6, 2020, the Court dismissed the case

without prejudice. (Docket No. 53). That same day, Plaintiffs,

through    attorney   Perez-Caballero,     filed    an   Urgent    Notice   of

Appearance and Motion for Reconsideration stating that Perez-

Caballero accepted to represent Plaintiffs but had “mistakenly

entered into his calendar 10/10/2020 as the deadline to announce

legal representation.” (Docket No. 55 ¶¶ 3-4). The Court ordered

Defendants to respond. (Docket No. 56). On October 13, 2020,

Defendants filed a Motion in Compliance with Order alleging that

Plaintiffs have not justified their failure to comply with the
         Case 3:17-cv-01180-RAM Document 59 Filed 10/15/20 Page 3 of 7
Civil No. 17-1180(RAM)                                                               3


Court’s orders or to diligently prosecute their claims.                        (Docket

No. 57).

                                II.    LEGAL STANDARD

  A. Fed. R. Civ. P. 6(b)(1)(B)

     Generally, litigants must show good cause when seeking an

extension of a court deadline. In the ordinary course, a litigant

who seeks an extension of time must show good cause for the desired

extension.       Rivera-Almodovar           v.         Instituto       Socioeconomico

Comunitario,     Inc.,    730    F.3d      23,    26    (1st    Cir.   2013)   (citing

Fed.R.Civ.P. 6(b)(1)). When the deadline in question has expired,

Fed. R. Civ. P. 6(b)(1)(B) requires more, namely: the litigant

must show that their “failure to request an extension in a timeous

manner    constitutes     excusable        neglect.”      Id.    “In   federal   civil

procedure, “excusable neglect” is a term of art.” Id.

     When     determining       whether      a    party’s       actions   constitute

excusable neglect, courts must take into account “all relevant

circumstances surrounding the party’s omission” and specifically

analyze the following factors: “the danger of prejudice to the

[opposing party], the length of the delay and its potential impact

on judicial proceedings, the reason for the delay, including

whether it was within the reasonable control of the movant, and

whether    the   movant   acted       in   good    faith.”      Pioneer    Investment

Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S.

380, 395, (1993). See also Tubens v. Doe, 2020 WL 5834736, at *3
        Case 3:17-cv-01180-RAM Document 59 Filed 10/15/20 Page 4 of 7
Civil No. 17-1180(RAM)                                                             4


(1st Cir. 2020) (applying Pioneer to cases regarding excusable

neglect    in      the   context     of     Fed.   R.     Civ.    P.   6(b)(1)(B)

controversies). The First Circuit has held that although each of

the four factors “should be weighed, there is ultimately a thumb

on the scale because ‘[w]ithin the constellation of relevant

factors, the most important is the reason for the particular

oversight.’” Skrabec v. Town of N. Attleboro, 878 F.3d 5, 9 (1st

Cir. 2017) (quoting Nansamba v. N. Shore Med. Ctr., Inc., 727 F.3d

33, 38-39 (1st Cir. 2013)) (emphasis added).

  B. Fed. R. Civ. P. 59(e)

       The Federal Rules of Civil Procedure do not provide for the

filing of motions for reconsideration. A motion that asks “the

court to modify its earlier disposition of a case because of an

allegedly erroneous legal result is brought under Fed. R. Civ. P.

59(e).” Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 7 (1st Cir.

2005). See also United States v. Pérez-Greaux, 382 F.Supp.3d 177,

178 (D.P.R. 2019). The United States Court of Appeals for the First

Circuit (“First Circuit”) has held that altering or amending a

judgment      is   “an   extraordinary      remedy      which    should    be   used

sparingly.” United States ex rel. Ge v. Takeda Pharm. Co., 737

F.3d   116,     127   (1st   Cir.   2013)    (internal     quotation      omitted).

Consequently, the decision to deny a Rule 59(e) motion is within

the sound discretion of the district court. See McCarthy v. Manson,

714 F.2d 234, 237 (2d Cir. 1983).
      Case 3:17-cv-01180-RAM Document 59 Filed 10/15/20 Page 5 of 7
Civil No. 17-1180(RAM)                                                    5


     Thus, a district court may grant reconsideration only if there

is a “manifest error of law, [...] newly discovered evidence, or

in certain other narrow situations [such as a change in controlling

law].” United States v. Peña-Fernández, 394 F.Supp.3d 205, 207

(D.P.R. 2019) (quoting Biltcliffe v. CitiMortgage, Inc., 772 F.3d

925, 930 (1st Cir. 2014)). The moving party bears the burden of

proving that one of these three conditions exist to warrant

reconsideration. See Sutherland v. Ernst & Young LLP, 847 F. Supp.

2d 528, 531 (S.D.N.Y. 2012).

                               III. ANALYSIS

     In the case at bar, Plaintiffs have not met their burden under

Rule 6 or Rule 59 of Federal Civil Procedure.              Specifically,

Plaintiffs’ two-page Urgent Notice of Appearance and Motion for

Reconsideration does not address (1) the concept of excusable

neglect nor (2) any grounds on which reconsideration would be

proper. (Docket No. 55).

     Plaintiffs   have   not   established     good   cause,   let    alone

excusable negligence to warrant an additional extension after the

time allotted by the Court had expired as required by Fed. R. Civ.

P. 6. Plaintiffs originally had until July 10, 2020 to enter their

new counsel’s notice of appearance. (Docket No. 39). The Court

subsequently granted three extensions, i.e. until October 5, 2020,

for Plaintiffs to comply. (Docket Nos. 40, 48, 52). In fact, the

Court’s first extension was granted sua sponte, after Plaintiffs
        Case 3:17-cv-01180-RAM Document 59 Filed 10/15/20 Page 6 of 7
Civil No. 17-1180(RAM)                                                     6


had failed to comply with the original July 10, 2020 deadline.

(Docket No. 40). Plaintiffs were repeatedly warned that failure to

enter a notice of appearance would warrant dismissal without

prejudice. (Docket Nos. 40, 48, 52). Plaintiffs’ only proffered

reason for their lack of compliance is that Mr. Perez-Caballero,

“mistakenly entered into his calendar 10/10/2020 as the deadline

to announce legal representation” instead of October 5, 2020.

(Docket No. 55 ¶¶ 3-4). Notably, Plaintiffs do not address the

other three factors established by the Supreme Court in Pioneer.

The    First    Circuit   has   repeatedly   held   that    an   attorney’s

“‘inattention or carelessness,’ without more, ‘normally does not

constitute excusable neglect.’” Rivera-Almodovar, 730 F.3d at 27

(quoting Dimmitt v. Ockenfels, 407 F.3d 21, 24 (1st Cir.2005)).

See also Stonkus v. City of Brockton Sch. Dep't, 322 F.3d 97, 101

(1st Cir. 2003) (“The stated reasons for the neglect—confusion

over   filing    dates    and   busyness—hold   little     water.”).    Thus,

Plaintiffs have not established that their failure to comply with

the Court’s deadline amounts to excusable neglect warranting an

extension.

       Similarly, Plaintiffs have not articulated a manifest error

of law, newly discovered evidence, a change in controlling law or

any other circumstance that would warrant the extraordinary remedy

that is reconsideration. See Peña-Fernández, 394 F.Supp.3d 205;
       Case 3:17-cv-01180-RAM Document 59 Filed 10/15/20 Page 7 of 7
Civil No. 17-1180(RAM)                                                 7


Takeda Pharm. Co., 737 F.3d 127. Therefore, Plaintiffs have not

met their burden and reconsideration is not proper.

                              IV.    CONCLUSION

      In light of the above, the Court DENIES Plaintiffs’ Urgent

Notice of Appearance and Motion for Reconsideration at Docket No.

55.

      IT IS SO ORDERED.

      In San Juan, Puerto Rico, this 15th day of October 2020.

                                    S/ RAÚL M. ARIAS-MARXUACH
                                    United States District Judge
